DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed on 09/13/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-5, 11, 13, 14, 17, 19-21, 23-25, 28, and 30-39 are under examination. 
Claims 6-10, 12, 15, 16, 18, 22, 40 are cancelled.  Claims 26, 27, 29 remain withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 10/07/2022 and 08/18/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
This application claims benefit and is a Continuation of Application No. 15/969,603 filed May 2, 2018, which is a continuation of Application No. 14/861,650 filed September 22, 2015, now patent US 10,240,200, issued March 26, 2019, which is a Divisional of Application No. 13/752,131 filed January 28, 2013, now abandoned, which claims benefit of U.S. Provisional Patent Application No. 61/591,642, filed on January 27, 2012.
Withdrawn Rejections
The rejection of claims 1-5, 11, 13, 14, 17, 19-21, 23-25, 28, 30-34, 37-39 under 35 U.S.C. 103 as being unpatentable over Purwosunu et al. (Am J Obstet Gynecol, 2009;200: 386e1-386.e7) in view of Roberts et al. (WO/2009143576; Pub. Date: 12/03/2009) is withdrawn in view of applicant’s arguments.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 11, 13, 14, 17, 19-21, 23-25, 28, and 30-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
The claims are directed to a method for determining that a pregnant subject is at an elevated risk of having a pre-term birth. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03.  
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
 (c) computer processing said at least one RNA level determined in (b) (i) against at least one reference RNA level or (ii) using a trained machine learning algorithm; and 
(d) determining that said pregnant subject has said elevated risk of having said pre- term birth that is not associated with preeclampsia, based at least in part on said computer processing in (c).
With regards to steps (c) and (d), they are not limited to any particular steps or operations and therefore broadly read on comparing numbers. As such, these are acts that can be reasonably performed by the human mind of a scientist or engineer and includes observation and/or evaluation. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See October Update at Section I(C)(ii). 
Additionally, when read in light of the specification and from the view of one of ordinary skill in the art, step (c) also encompasses a mathematical concept. In particular, this step recites using a machine learning algorithm. While a review of the specification does not provide any limiting definition for “machine learning algorithm”, one of ordinary skill in the art would understand that machine learning algorithms necessarily require mathematically relating data (in this case RNA transcript data), e.g. via regression analysis. Furthermore, the specification [page 8] teaches well known template matching algorithms. Therefore, the claims clearly encompass mathematical relationships under the Revised Guidance. Furthermore, it is noted that machine learning algorithms not claimed as embodied in non-transitory computer-readable media are descriptive material per se and is not capable of causing functional change in a computer. See MPEP 2106.01. As such, the recitation of a machine learning algorithm as claimed appears to be nothing more than a claim drafting strategy to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or a recitation of token post-solution activity. The Federal Circuit has cautioned against such overly formalistic approaches to subject-matter eligibility that invite manipulation by patent applicants. CLS Bank v. Alice Corp. (Fed. Cir. 2013) (en banc). Therefore, this step reasonably encompasses a mathematical concept. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B [Step 2A, Prong 1: YES].
B. Guidance Step 2A, Prong 2
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. In this case, the claimed steps that are not part of the abstract idea are as follows: 
(a) obtaining a cell-free blood sample from a pregnant subject; 
(b) sequencing nucleic acid molecules derived from said cell-free blood sample to determine at least one ribonucleic acid (RNA) level that is differentially expressed over time in a first population of subjects having pre-term birth as compared to a second population of subjects not having pre-term birth, wherein said at least one RNA level is associated with an elevated risk of having a pre-term birth that is not associated with preeclampsia;  
With regards to obtaining and sequencing steps (including the full limitations and not just the verbs), these are directed to obtaining data for use by the abstract idea (i.e. pre-solution activity). Therefore, these steps amount to insignificant extra-solution activity and are not indicative of an integration into a practical application. See MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 
With regards to the recited “computer processing”, it is noted that the instant claims do not currently recite any computer (or processor) for performing this step. However, to the extent that applicant intends for this limitation to be hardware, this would be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  [Step 2A, Prong 2: NO]

C. Guidance Step 2B: 
The claimed invention does not include additional steps/elements appended to the judicial exception that amount to significantly more than the judicial exception for the following reasons. 
As discussed above, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. Moreover, courts have also recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017);
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
Additionally, a review of the prior art teaches that there is nothing inventive or unconventional about the above limitations for collecting data, nor the type of genetic markers being used. For example, Purwosunu teaches obtaining cell free blood samples from pregnant women both with and without preeclampsia [page e2, col. 1, col. 2, Table 1, page e3, entire, Table 3]; and performing sequencing and expression analysis for 7 different RNA markers associated with preeclampsia [page e3, entire; Table 3]. Moreover, Roberts teaches similar methods for detecting polymorphisms associated with pregnancy complications including sequencing and expression analysis [Abstract, pages 5 and 6], and explicitly teaches specific polymorphisms in maternal donors that are indicative of an increased likelihood of pre-term birth [page 11, para. 3], as well as pre-term birth and/or preeclampsia in maternal donors [page 17, para. 1], wherein both groups of genes are routinely combined when studying high risk pregnancy outcomes based on sample collection, PCR, and sequencing [pages 46-47 “Example”]. Roberts additionally teaches spontaneous pre-term birth conditions based on premature rupture of membranes [page 33]. See rejection under 35 USC 103 below. 
With regards to the claimed “computer processing”, to the extent that applicant intends for this to be a computer, the examiner takes official notice that such elements were well known, routine, and conventional in the art and none of these generically recited elements are modified in any particular way that would indicate an inventive concept.  In addition, applicant is reminded that “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Therefore, even upon reconsideration, there is nothing unconventional with regards to the above non-abstract steps and the claims as a whole do not amount to significantly more than the exception itself. See MPEP 2106.05(d)(Part II). [Step 2B: NO]. 

D. Dependent Claims
The dependent claims have been considered under the two-part analysis, but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception for the following reasons. 
In particular, claim(s)  2-5 further limit the type of samples and markers and physical steps being used in steps (a) and (b). Accordingly, these claims are not patent eligible for the reasons set forth in the Step 2A (prong 2) and Step 2B analysis discussed above. Claims 11, 13, 14, 19-21, 23-25, 28, 34, 35, 36 further limit the nature of the data used by the judicial exception set forth above or add additional steps that are clearly directed to a judicial exception. As such, these claims are still part of the abstract idea and therefore are also not patent eligible for reasons discussed above (in the Step 2A, prong 1 analysis). Claim 17 recites administering a drug treatment to a subject. However, the claim is not limited to any particular treatments. Therefore, the claim does not integrate the abstract idea into a practical application. See MPEP § 2106.04(d)(2). Claims 30, 31, 32, 38, 39, all encompass insignificant extra-solution activity and therefore do not amount to a practical application or “significantly more” for reasons discussed above (step 2A, prong 2, and step 2B). Claim 33 recites identifying and determining steps that further limits the judicial exception of claim 1 and therefore are also considered mental processes for reasons discussed above. Claim 37 recites determining a response of said subject (i.e. observing a subject) and therefore also amounts to insignificant extra-solution activity and does not amount to a practical application or “significantly more” for reasons discussed above (step 2A, prong 2, and step 2B). Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. 
Response to Arguments
Applicant’s arguments, filed 09/13/2022, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the claimed invention represents an improvement to the technical field, citing the declaration from Dr. Namsaraev and asserting the that combination of step (a) for obtaining cell free samples and step (b) for sequencing nucleic acid to determine RNA levels differentially expressed over time (wherein RNA levels are associated with risk of pre-term birth not associated with preeclampsia) was not routine and conventional. 
In response, this argument is not persuasive for the following reasons. First and foremost, the claims are not limited to nucleic acid molecules that are explicitly associated with pre-term birth (and not preeclampsia) nor are they limited to specific RNA values associated with an elevated risk of pre-term birth and not with preeclampsia.  In other words, the claims broadly encompass determining RNA levels for all known nucleic acid molecules that are “associated with an elevated risk of having a pre-term birth” (that is not preeclampsia). Secondly, as set forth above, the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017);
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
Moreover, Purwosunu teaches obtaining cell free blood samples from pregnant women both with and without preeclampsia [page e2, col. 1, col. 2, Table 1, page e3, entire, Table 3]; and performing sequencing and expression analysis for 7 different RNA markers associated with preeclampsia [page e3, entire; Table 3]. Roberts teaches similar methods for detecting polymorphisms associated with pregnancy complications including polymorphisms in maternal donors that are indicative of an increased likelihood of pre-term birth [page 11, para. 3], as well as pre-term birth and/or preeclampsia in maternal donors [page 17, para. 1], wherein both groups of genes are routinely combined when studying high risk pregnancy outcomes based on sample collection, PCR, and sequencing [pages 46-47 “Example”]. Roberts additionally teaches spontaneous pre-term birth conditions based on premature rupture of membranes [page 33], which reasonably encompasses pre-term birth conditions not associated with preeclampsia. For these reasons, the examiner maintains that there is nothing inventive or unconventional about the combination of steps (a) and (b).  
Applicant additionally cites the  Declaration (provided by Dr. Namsaraev) as evidence that the claimed invention provides a technical improvement to the field, noting in particular that one of skill in the art would appreciate that methods disclosed in the instant application are directed to molecular diagnosis of spontaneous pre-term birth, which is distinguished from clinically indicated pre-term birth caused by artificially induced pre-term labor or delivery of a fetus of a pregnant subject. In response, after careful consideration, the Declaration appears to be entirely focused on the fundamental differences between spontaneous pre-term birth and indicated (or induced) pre-term birth. However, the claims are not limited to spontaneous pre-term birth and generically recites “pre-term birth” (which is broader in scope). Therefore, applicant’s arguments are not persuasive because they are directed to limitations that are not currently reflected in the claims and not objective improvement to the technology has not been sufficiently demonstrated. 
The Declaration additionally cites the teachings of Hornaday as evidence that the combination of steps (a) and (b) was not conventional. In response, the Hornaday reference discloses the challenges with methods for predicting spontaneous preterm birth prior to labour in maternal blood biomarkers. Therefore, the cited reference is not commensurate in scope with what is claimed (because the claims are not directed to spontaneous preterm birth). Interestingly, the Hornaday reference also teaches that there is currently no known predictive biomarker for sPTB---which actually makes the case that applicant’s invention would have been unpredictable (at the time of filing). As a result, the following rejection under 35 USC 112(a) has been applied below.  Applicant is again reminded that it is improper to conflate 35 USC 101 analysis with prior art analysis under 35 USC 102/103. As explained in MPEP 2106, a prima facie case of eligibility requires the examiner to explain why a claim or claims are unpatentable clearly and specifically, for example by providing a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an exception, and that identifies the additional elements in the claim (if any) and explains why they do not amount to significantly more than the exception. While this rationale may rely, where appropriate, on the knowledge generally available to those in the art, on the case law precedent, on applicant’s own disclosure, or on evidence, it is noted with particularity that prior art citations are not required under current 35 USC 101 guidelines. 
Accordingly, the examiner maintains that the claims do not recite an improvement to the technology or significantly more that the judicial exception for the above reasons and the rejection is maintained. 


Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.
Claims 1-5, 11, 13, 14, 17, 19-21, 23-25, 28, and 30-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description requirement is separate and distinct from the enablement requirement. The specification must: (1) describe the claimed invention in a manner understandable to a person of ordinary skill in the art, and (2) show that the inventor actually invented the claimed subject matter. 
Claim 1, as amended, is directed to a method comprising: 
(a) obtaining a cell-free blood sample from a pregnant subject; (b) sequencing nucleic acid molecules derived from said cell-free blood sample to determine at least one ribonucleic acid (RNA) level that is differentially expressed over time in a first population of subjects having pre-term birth as compared to a second population of subjects not having pre-term birth, wherein said at least one RNA level is associated with an elevated risk of having a pre-term birth that is not associated with preeclampsia; (c) computer processing said at least one RNA level determined in (b) (i) against at least one reference RNA level or (ii) using a trained machine learning algorithm; and (d) determining that said pregnant subject has said elevated risk of having said pre- term birth that is not associated with preeclampsia, based at least in part on said computer processing in (c).
With regards to step (b), the usage of a nucleic acid molecules and RNA levels associated with pre-term birth (and not preeclampsia) appear to be critical aspects of the invention. However, the claim is not limited to any particular genetic markers that are associated with pre-term birth and not preeclampsia, nor are the claims directed to specific RNA levels associated with an elevated risk of having a pre-term birth that is not associated with preeclampsia. Without reciting any particular structure (i.e. genes), materials, or steps that accomplish the function or achieve the claimed results, all means or methods of resolving the problem may be encompassed by the claim. A review of the specification generally discloses differentially expressed genes [Figures 1, 4, 8, and 15]. However, none of them appear to be explicitly associated with or predictive of pre-term birth (and/or not associated with preeclampsia).  As such, there is no evidence that applicant has actually disclosed the requisite nucleic acid molecules such that the artisan would know how to achieve the intended result (e.g. determining that said pregnant subject has said elevated risk of having said pre- term birth that is not associated with preeclampsia) for the full scope of what is being claimed.  
Furthermore, there is this is no evidence that applicant has actually disclosed sufficient correlations between “RNA levels” of DNA molecules (differentially expressed over time) and the elevated risk of pre-term birth that is not preeclampsia. As discussed above, one of ordinary skill in the art would understand that different types of prenatal disorders are associated with different RNA levels useful for indicating presence of disease and that reference levels are needed in order to train predictive models for achieving the claimed function. The specification does not need to spell out every detail of the invention, but the possession requirement demands that the written description show that the inventor actually invented what is claimed. Therefore, the specification does not establish a reasonable structure-function correlation (with the structure is broadly interpreted as the computational techniques and associated data used by the computer system). Such correlations between selected genetic markers and prenatal disorders associated with pre-term birth (but not preeclampsia) are not trivial in nature. For example, unlike the instant claims, Purwosunu teaches performing comparative risk analysis using a panel of specific markers for predicting preeclampsia [page e5, col. 3; Figure 1 and Table 1]. Similarly, Roberts teaches similar methods for detecting polymorphisms associated with pregnancy complications including sequencing and expression analysis [Abstract, pages 5 and 6], and explicitly teaches specific polymorphisms in maternal donors that are indicative of an increased likelihood of pre-term birth [page 11, para. 3]. 
For the reasons discussed above, the specification does not satisfy the written description requirement with respect to the full scope of what is being claimed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). 

Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is an enablement rejection.
Claims 1-5, 11, 13, 14, 17, 19-21, 23-25, 28, and 30-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986) and reiterated by the Court of Appeals in In re Wands, 8 USPQ2d 1400 at 1404 (CAFC 1988). These factors include, but are not limited to: A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See also MPEP § 2164.01(a).While all of these factors are considered, a sufficient amount for a prima facie case are discussed below which leads to the determination that the above claim lacks enablement due to undue experimentation being required to make and use the invention.
The nature of the invention; the level of one of ordinary skill in the art: 
The instantly claimed invention is directed to methods for predicting elevated risk of pre-term birth that is not associated with preelampsia. The invention, as best understood, claims to achieve this result by obtaining RNA level datasets (from nucleic acid molecules) differentially expressed over time, wherein at least one RNA level is associated with an elevated risk of having pre-term birth that is no associated with preeclampsia. Therefore, the nature of the invention, as claimed, is complex in that it requires knowledge of specific nucleic acid molecules that, when differentially expressed over time, are associated with pre-term birth (but not preeclampsia) as well as reference RNA levels that are predictive or indicative of of pre-term birth risk. The invention encompasses subject matter in the field(s) of molecular biology, bioinformatics, and/or artificial intelligence, all of which are complex and require a high level skill.
The breadth of the claims; the amount of direction or guidance presented; the presence or absence of working examples:
Claim 1, as amended, is directed to a method comprising: (a) obtaining a cell-free blood sample from a pregnant subject; (b) sequencing nucleic acid molecules derived from said cell-free blood sample to determine at least one ribonucleic acid (RNA) level that is differentially expressed over time in a first population of subjects having pre-term birth as compared to a second population of subjects not having pre-term birth, wherein said at least one RNA level is associated with an elevated risk of having a pre-term birth that is not associated with preeclampsia; (c) computer processing said at least one RNA level determined in (b) (i) against at least one reference RNA level or (ii) using a trained machine learning algorithm; and (d) determining that said pregnant subject has said elevated risk of having said pre- term birth that is not associated with preeclampsia, based at least in part on said computer processing in (c). 
Therefore, the invention claims to be able to determine the elevated risk of a pregnant subject having pre-term birth (that is not associated with preeclampsia) based on generically processing generic RNA levels obtained from cell-free blood and reference RNA levels. The claims are not limited to any particular genetic markers (i.e. nucleic acid molecules) that, when differentially expressed over time, are associated with pre-term birth (but not preeclampsia). The claims are also not limited to any particular RNA levels that are predictive of pre-term birth risk (but not preeclampsia). Accordingly, the skilled practitioner would first turn to the instant specification for guidance on making and using the claimed system in order to identify nucleic acid molecules (i.e. genetic markers) that are predictive of pre-term birth (but not associated with preeclampsia). In this case, however, the specification fails to provide evidence that applicant has actually identified the necessary genetic markers (and RNA levels) that are associated with elevated risk of pre-term birth that is not associated with preeclampsia. However, the specification, which broadly discusses a variety of differentially expressed genes [Figures 1, 4, 8, and 15] does not appear to provide any teaching of specific genetic markers that are associated with or predictive of pre-term birth (and not associated with preeclampsia). The specification also lacks evidence of correlating differentially expressed RNA levels from a subject with reference RNA levels for predicting pre-term birth risk (but not preeclampsia) in maternal subjects.  In addition, the claim (in one embodiment) requires using a “trained machine learning algorithm” for determining that a pregnant subject has an elevated risk of having pre-term birth that is no associated with preeclampsia. It is unclear how the claimed learning model has been derived such that it would predictably achieve the claimed results. One of ordinary skill in the art of would recognize that the claimed invention requires a validated model capable of using RNA level data in order to predict pre-term birth risk in a specific patient population.  However, the specification fails to provide any evidence of such models for correlating RNA levels with pre-term birth risk. At best, the specification provides prophetic guidance for profiling maternal plasma [page 14] across different temporal stages of pregnancy.  However, such generic disclosures are not sufficient for satisfying the enablement requirement under 35 USC 112 1st.  As such, the instant specification fails to disclose the requisite information necessary in order to realize the claimed functionality. For at least these reasons, it is unclear how one of skill in the art could make and use the claimed method without undue experimentation.
The state of the prior art; the quantity of experimentation needed:
Given the deficiencies of the specification, as discussed above, the skilled practitioner would turn to the prior art for guidance. In this case, the post-filing art of Hornaday (PLOS ONE, 2022, 17(4): e0265853, pp. 1-22) teaches predicting spontaneous preterm birth (sPTB) prior to labour onset is a challenge, and that it is currently unknown which biomarkers may be potentially predictive of sPTB, and whether their predictive power has any utility. Similarly, Chan (Review Article, Open Access, Volume 2014 | Article ID 164081, 2014, pp. 1-8) teaches that many studies have evaluated the association between individual or group biochemical marker(s) and sPTB among asymptomatic women and the results remain inconsistent due to multifactorial etiologies and pathophysiologic heterogeneity [Section 5]. A such, the art clearly supports the unpredictability of performing the claimed method. Additionally, unlike the claimed invention, Purwosunu et al. (Am J Obstet Gynecol, 2009;200: 386e1-386.e7) teaches that methods for predicting preeclampsia requires analyzing cell-free mRNA in maternal plasma using a specific panel of RNA markers that are predictive of the preeclampsia [abstract], and does not teach predicting the elevated risk of having pre-term birth that is not associated with preeclampsia. As a result, this supports the examiner’s position that practicing the claimed invention would require undue experimentation and that one skilled in the art would not be able to readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. For these reasons, the prior art supports the unpredictability of the claimed invention, since the “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971). 
Finally, said practitioner would turn to trial and error experimentation to determine what  nucleic acid molecule(s) is/are associated with pre-term birth (but not preeclampsia), determine what RNA levels are clinically relevant for predicting pre-term birth risk (but not preeclampsia), and then develop and validate learning models that are predictive of elevated risk of pre-term birth (but not preeclampsia) as claimed. Such represents undue experimentation. Due to the unpredictability of the invention, as discussed above, coupled to the lack of guidance in either the prior art or instant specification, it would require undue experimentation to perform the instructions recited in the claims. 
For the above reasons, the invention of the instantly rejected claims does not comply with the enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention, a person of ordinary skill in the art would have to engage in undue experimentation with no reasonable expectation of success. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the ''right to exclude'' granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); ln re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321 (c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C.F.R. 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. 3.73(b). [See also MPEP 804.02]. 
The conclusion of obviousness-type double patenting is made in light of these factual determinations. Any obviousness-type double patenting rejection should make clear: (A) The differences between the inventions defined by the conflicting claims; and (B) The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue is anticipated by, or would have been an obvious variation of the invention defined in a claim in the patent.

Claims 1-5, 11, 13, 14, 17, 19-21, 23-25, 28, and 30-39 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of US application 17/396490. 
The differences between the inventions defined by the conflicting claims are as follows: The differences between the inventions defined by the conflicting claims are as follows: Reference claim(s) 1 of copending application ‘490 is a species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim(s) 1, plus additional features and/or limitations. Therefore, the instant claims are anticipated by the narrower reference claims (i.e. species anticipates the genus). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-5, 11, 13, 14, 17, 19-21, 23-25, 28, and 30-39 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 12, 14, 17-22, 24-28, 30-38 of US application 16/986042. The differences between the inventions defined by the conflicting claims are as follows: Reference claim(s) 1 of copending application ‘042 is a species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim(s) 1, plus additional features and/or limitations. Therefore, the instant claims are anticipated by the narrower reference claims (i.e. species anticipates the genus). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant has not presented any arguments with regards to the double patenting rejections in the filed response. Accordingly, the rejections are maintained because applicant has not argued the merits of these rejections and no terminal disclaimer(s) in compliance with 37 C.F.R. 1.321 (c) have been filed to overcome these rejections, as required by 37 C.F.R. 1.130(b). 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619